Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 27, 2014

                                       No. 04-13-00694-CV

                 IN THE INTEREST OF J.F., M.F., AND J.I., CHILDREN,

                   From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-PA-00745
                         Honorable Martha B. Tanner, Judge Presiding


                                          ORDER
        This is an appeal from the trial court’s order terminating appellant’s parental rights.
Appellant’s court-appointed attorney has filed a brief pursuant to Anders v. California, 386 U.S.
738 (1967). In a November 13, 2013 order, this Court gave appellant a deadline of December 3,
2013 to file his pro se brief. This Court then granted him an extension to December 23, 2013.
Appellant did not timely file a pro se brief, but instead mailed a letter on January 13, 2014. In the
letter, appellant requests appointment of a new court-appointed attorney, a sign-language
interpreter, and another extension in which to file his brief. Appellant’s motion is DENIED.



       It is so ORDERED on January 27, 2014.

                                                      PER CURIAM



ATTESTED TO: ___________________________________
             Keith E. Hottle
            Clerk of Court